DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          LISA CONSALVO,
                             Appellant,

                                   v.

                   PUBLIX SUPERMARKETS, INC.,
                            Appellee.

                             No. 4D17-3926

                         [November 15, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE 15-
016571(12).

  Glen B. Levine of the Law Offices of Anidjar & Levine, P.A., Fort
Lauderdale, for appellant.

   Edward G. Guedes and Richard Rosengarten of Weiss Serota Helfman
Cole & Bierman, P.L., Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.